UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6954


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WILLIAM EDWARD BARNES,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:18-cr-00031-RAJ-DEM-1)


Submitted: May 19, 2021                                           Decided: June 1, 2021


Before WILKINSON and KING, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Edward Barnes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Edward Barnes appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. We review for abuse of

discretion the district court’s denial of a compassionate release motion. United States v.

Kibble, 992 F.3d 326, 329 (4th Cir. 2021). “A district court abuses its discretion when it

acts arbitrarily or irrationally, fails to consider judicially recognized factors constraining

its exercise of discretion, relies on erroneous factual or legal premises, or commits an error

of law.” United States v. Dillard, 891 F.3d 151, 158 (4th Cir. 2018) (internal quotation

marks omitted).

       To grant an inmate’s motion for compassionate release under § 3582(c)(1)(A)(i), a

district court must (1) find that extraordinary and compelling reasons warrant a sentence

reduction, and (2) consider the relevant 18 U.S.C. § 3553(a) sentencing factors. 18 U.S.C.

§ 3582(c)(1)(A); see United States v. High, No. 20-7350, __ F.3d __, __, 2021 WL

1823289, at *3-4 (4th Cir. May 7, 2021); Kibble, 992 F.3d at 330-31 & n.3. “The district

court enjoy[s] broad discretion in conducting this analysis.” Kibble, 992 F.3d at 330. “In

the context of the COVID-19 outbreak, courts have found extraordinary and compelling

reasons for compassionate release when an inmate shows both a particularized

susceptibility to the disease and a particularized risk of contracting the disease at his prison

facility.” United States v. Feiling, 453 F. Supp. 3d 832, 841 (E.D. Va. 2020).

       Having reviewed Barnes’ appellate submissions and the record on appeal in view of

these standards, we find no reversible error in the district court’s denial of Barnes’ motion

                                               2
for compassionate release. Accordingly, we affirm for the reasons stated by the district

court. United States v. Barnes, No. 2:18-cr-00031-RAJ-DEM-1 (E.D. Va. June 15, 2020).

We deny Barnes’ motion for appointment of counsel. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3